                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    PATRICIA ARROYO AND JUSTIN                               CIVIL ACTION
    ASHER

    VERSUS                                                      NO. 18-5716

    TRAVELERS INDEMNITY CO. OF                             SECTION “R” (4)
    CONNECTICUT, LOAD 1 LLC, AND
    JAMES SHARP



                          ORDER AND REASONS


       Before the Court is defendants’ motion for summary judgment.1

Because an issue of material fact exists, the Court denies the motion.



I.     BACKGROUND

       This dispute arises from a vehicular accident at the intersection of

Tchoupitoulas Street and Calliope Street. Plaintiffs’ version of the accident

is as follows. Plaintiffs were travelling northbound on Tchoupitoulas Street

in a Honda operated by plaintiff Patricia Arroyo and also occupied by

plaintiff Justin Asher.2 Arroyo was initially in the right lane, but wanted to




1      R. Doc. 48.
2      R. Doc. 1-4 at 2 ¶ 3.
enter the left lane in order to access the interstate. 3 She testified that there

was space between defendant James Sharp’s tractor-trailer and the car in

front of him in the left lane, so she entered the left lane in front of him nearly

all the way in order to get on the interstate.4 After turning into the left lane,

Arroyo testified that the vehicles were stopped at a red light for “more than

ten seconds.”5    Arroyo claims that once the light turned green, Sharp

accelerated and hit her.6

      Defendants tell an entirely different story. They claim that only after

Sharp began to proceed forward did Arroyo begin to move into the left lane,

and that she collided with Sharp’s tractor-trailer. 7 Defendants therefore

maintain that Arroyo alone is responsible for the accident.

      Plaintiffs sued Sharp, his employer Load One LLC, and Load One’s

insurer, Travelers Indemnity Company.8 Defendants move for summary

judgment on plaintiffs’ claims.




3     See id.; R. Doc. 48-2 at 6, p. 18:19-23.
4     See R. Doc. 48-2 at 6, p. 18:19-23.
5     R. Doc. 48-2 at 7, p. 23:9-10.
6     Id. at p. 24:8-12; see also R. Doc. 1-4 at 2 ¶ 3.
7     See R. Doc. 48-1 at 2.
8     See generally R. Doc. 1-4.
                                        2
II.   LEGAL STANDARD

      Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence

in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting

10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).




                                       3
       If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. Co. v. Lease, 755 F. Supp.

948, 951 (D. Colo. 1991)). “[T]he nonmoving party can defeat the motion” by

either countering with evidence sufficient to demonstrate the “existence of a

genuine dispute of material fact,” or by “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

       If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.    The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,


                                       4
against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).



III. DISCUSSION

      Defendants’ argue that they are entitled to summary judgment because

at the time of the accident, Arroyo was changing lanes, and thus she owed a

duty of utmost care to ensure the lane change was safe. Defendants maintain

Arroyo did not exercise such care in making the lane change, and therefore

her claims are barred.

      Louisiana law creates an elevated duty of care for drivers changing

lanes. Louisiana traffic regulations state that a “vehicle shall be driven as

nearly as practicable entirely within a single lane and shall not be moved

from such lane until the driver has first ascertained that such movement can

be made with safety.” La. R. S. 32:79(1). Therefore “when there is a change

of lanes by a motorist immediately preceding an accident, the burden of

proof is on the motorist changing lanes to show that it was first ascertained

that the movement could be made safely.” Brewer v. J.B. Hunt Trans., Inc.,

35 So.3d 230, 243 (La. 2010); see also Farrell v. Fireman’s Fund Ins. Co.,


                                      5
650 So. 2d 742, 746 (La. 1995) (holding that “the burden of proof on [a]

motorist is to show that he was not guilty of any dereliction, however slight”).

      A review of the record shows that an issue of material fact exists as to

whether Arroyo breached her duty to ascertain that the lane change could be

made safely. She asserts in her deposition that she nearly completed the lane

change before the light turned green, as her car was mostly in the left lane “a

little bit before the gas tank.” 9 Moreover, she claims that once she had

entered the left lane, traffic was stopped for what she believes was “more

than ten seconds.”10 This indicates that she was able to virtually complete

the lane change and remain safely stopped in traffic at a red light for a

number of seconds. This testimony is bolstered by the deposition testimony

of plaintiff Asher, who stated that before the light turned green, Arroyo had

turned her car in front of Sharp’s eighteen-wheeler. 11 Arroyo’s statement

that she pulled almost entirely into the left lane while the light was red, and

remained stopped there for over ten seconds, indicates that she took steps to

“first ascertain[] that such movement can be made with safety.” La. R. S.

32:79(1).


9     R. Doc. 48-2 at 6-7, p. 20:25-p. 21:1.
10    Id. at 7, p. 23:6-10.
11    See R. Doc. 48-3 at 6, p. 18:5-9 (“Q: Okay, and so what I hear from you
is before the light turned green, Patricia moved and made—turned the
vehicle in front of the 18-wheeler? A: Yes, sir.”).
                                        6
      To counter this, defendants point to one portion of Arroyo’s deposition

in which defendants’ counsel asked: “Did you see or make eye contact with

Mr. Sharp either before or after you entered the lane, but before the light

turned green?”12 Arroyo responded: “No. I don’t think so.”13 Defendants

argue this response is dispositive of the matter, as it demonstrates Arroyo

did not take proper care in her lane change. But that Arroyo did not “see or

make eye contact” with Mr. Sharp does not mean that she did not ascertain

that her lane change could be made safely, or even “was guilty of any

dereliction, however slight.” Farrell, 650 So. 2d at 746. Not all drivers who

make lane changes are required to physically see the other driver (as opposed

to his vehicle) or to lock eyes with him to change lanes safely. Here, for

example, Arroyo claims she was already positioned with the majority of her

car in the lane in front of Sharp14 for several seconds before the light turned

green and the collision occurred.15 She asserts that Sharp was stopped at the

red light behind her, 16 which indicates that Arroyo had time to safely enter

the lane without physically seeing his person or making eye contact with him.




12    R. Doc. 48-2 at 7, p. 22:10-13.
13    Id. at 7, p. 22:14.
14    R. Doc. 48-2 at 6-7, p. 20:25-p. 21:1.
15    Id. at 7, p. 23:6-10; see also R. Doc. 48-1 at 2.
16    Id. at 6, 20:6-8; R. Doc. 48-3 at 6, p. 18:5-12.
                                        7
      The only case plaintiffs have identified that speaks to an obligation to

see the other driver or make eye contact is Elfers v. AIG National Insurance

Co., 80 So. 3d 585 (La. App. 4 Cir. 2011). In that case, a plaintiff in a lane

change case was allocated twenty-percent fault by a jury. She requested a

judgment not withstanding the verdict, which the trial court denied. On

appeal, she argued the jury wrongfully allocated her any fault. The appeals

court rejected this, in part because the plaintiff did not make eye contact with

the defendant before proceeding in her lane of travel.

      But the facts in Elfers are different from the facts here. As an initial

matter, due to the procedural posture following the trial, in that case all

inferences were being drawn in the opposite direction—against the plaintiff,

whereas here, all inferences are drawn in favor of the nonmovant. See

Galindo v. Precision Am. Corp., 754 F.2d at 1216. In Elfers, the defendant

was performing the lane change while moving down a highway, and

purportedly signaled. The plaintiff continued to accelerate in the same lane

without making eye-contact to ascertain the defendant’s intention after his

signal. The appeals court held this was enough to find that it was not

improper for a jury to find her twenty percent at fault. Here, plaintiff states

she made the lane change while defendant was stopped at a red light, and she

remained stopped ahead of Sharp in Sharp’s lane for at least ten seconds


                                       8
before the collision. Unlike in Elfers, under plaintiffs’ version of events,

there was no need to see or make eye contact with Sharp himself to ascertain

his intention, given he was stopped at a red light.

      In light of plaintiffs’ testimony, and drawing all inferences in favor of

non-movant, the Court finds a “genuine dispute as to [a] material fact.” Fed.

R. Civ. P. 56(a). Summary judgment is therefore not appropriate.



IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES defendants’ motion for

summary judgment.




         New Orleans, Louisiana, this _____
                                       3rd day of March, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      9
